EXHIBIT EX-99.2Unaudited interim balance sheets of TransRadio as of September 30, 2009 and December 31, 2008 and the related unaudited interim statements of income and cash flows for TransRadio for the nine-months ended September30, 2009 and The unaudited interim financial statements have been prepared by TransRadio without audit or review. In the opinion of management, the accompanying unaudited interim financial statements contain all adjustments necessary to state fairly the financial position and results of operations and cash flows of TransRadio for the interim periods presented. Balance Sheets of TRANSRADIO SenderSysteme Berlin AG, at September 30, 2009 (Unaudited) and December 31, 2008 (Unaudited) (Stated in Euro) September 30, 2009 December 31, 2008 ASSETS Notes € € A. Non-current assets I. Intangible assets 1 28,316.73 51,592.70 II. Tangible assets 1. Technical equipment and machines 5,132.79 5,654.92 2. Other equipment, operating and office equipment 272,225.82 236,428.71 277,358.61 242,083.63 305,675.34 293,676.33 B. Current assets I. Inventories 2 1. Raw materials and supplies 2,650,409.42 2,252,720.28 2. Work in process 3,759,862.95 5,976,919.33 3. Prepayments made 99,456.65 67,819.32 6,509,729.02 8,297,458.93 II. Receivables and other assets 3 1. Trade receivables 751,150.00 453,943.34 2. Other assets 110,144.33 356,241.34 861,294.33 810,184.68 III. Securities 4 1. Treasury stock 37,440.00 65,000.00 2. Other securities 142,489.54 178,988.56 178,929.54 243,988.56 IV. Cash in hand, bank balances 5 924,752.54 784,060.32 8,781,380.77 10,135,692.49 C. Prepaid expenses 8,601.28 24,278.06 8,789,982.05 10,453,646.88 EQUITY AND LIABILITIES A. Equity capital I. Subscribed capital 6 1,500,000.00 1,500,000.00 II. Capital reserve 6 742,446.55 742,446.55 III. Income reserves 6 1. Statutory reserve 36,148.67 36,148.67 2. Reserve for treasury stock 65,000.00 65,000.00 3. Other income reserves 1,459,548.26 1,459,548.26 IV. Profit carried forward 187,502.84 938,212.03 V. Net loss / net income for the year 522,761.61 -750,709.19 4,513,407.93 3,990,646.32 B. Accruals Other accruals 7 595,500.00 689,382.98 595,500.00 689,382.98 C. Liabilities 8 1. Prepayments received on account of orders 2,098,264.88 4,259,273.36 2. Trade payables 424,509.19 1,140,080.71 3. Other liabilities thereof from taxes €122,604.15; PY; € 44,081.36; thereof relating to social security € 0.00 1,158,300.05 374,263.51 4,276,574.12 5,773,617.58 8,789,982.05 10,453,646.88 The accompanying Notes are an integral part of these interim financial statements. Statements of Income of TRANSRADIO SenderSysteme Berlin AG, Berlin for the Nine Months Ended September 30, 2009 and 2008 (Stated in Euro) Nine Months Ended September 30, 2009 2008 Notes € € 1. Sales revenues 9 9,905,998.34 6,847,617.12 2. Decrease in the work in process inventory -2,281,562.51 -248,438.31 3. Other operating income 10 238,020.87 67,281.28 7,862,456.70 6,666,460.09 4. Cost of materials a) Cost of raw materials and supplies and of purchased merchandise -2,588,672.06 -2,766,279.37 b) Cost of purchased services -175,288.36 -441,238.38 5. Personnel expenses a) Wages and salaries -2,578,336.21 -2,471,293.15 b) Social security costs -513,454.91 -480,810.10 6. Amortisation/depreciation of intangible assets and of tangible assets -82,230.65 -99,894.04 7. Other operating expenses 11 -1,319,222.01 -1,254,370.96 8. Income from other securities and from long-term financial investments 0 0 9. Other interest and similar income 12 6,828.91 39,857.15 10. Write-downs on financial assets and securities held as current assets 4 -53,152.02 -91,499.94 11. Interest and similar expenses 12 -34,014.80 -12,520.92 12. Results from ordinary activities before taxes 524,914.59 -911,589.62 13. Taxes on income 13 - -96,354.69 14. Other taxes -2,152.98 -4,902.27 15. Net (loss) / net income for the year 522,761.61 -1,012,846.58 The accompanying Notes are an integral part of theseinterim financial statements TRANSRADIO SenderSysteme Berlin AG Statements of Cash Flows Nine Months Ended September 30, 2009 and September30, 2008 (Stated In Euro) 2009 2008 Cash flows from operating activities: Net Income/(loss) 522,762 (1,013,822) Adjustments to reconcile net income/(loss) to cash used in operating activities: Depreciation and amortization 82,466 99,894 Changes in assets and liabilities: Trade receivables (297,207) 535,112 Prepaid expenses and other current assets (413,650) 319,228 Work in process 2,217,056 293,778 Other assets 246,097 186,655 Trade payables (715,572) (19,093) Other accruals (93,883) 142,755 Prepayments received on account of orders (2,161,008) (1,239,514) Other liabilities (126,046) (267,366) Net cash (used in)/provided by operating activities (738,985) (962,373) Cash flows from investing activities: Securities - current 64,059 13,779 Capital expenditures (94,465) (23,166) Net cash (used in)/provided by investing activities (30,406) (9,387) Cash flows from financing activities: Proceeds from debt issuance 910,084 — Dividends — (147,400) Net cash provided by /(used in) financing activities 910,084 (147,400) Net increase/(decrease) in cash and cash equivalent 140,693 (1,119,160) Cash and cash equivalents at beginning of period 784,060 2,218,935 Cash and cash equivalents at end of period 924,753 1,099,775 Supplemental disclosure: Cash paid during the period for interest 34,015 12,521 Cash paid during the period for income taxes — 96,355 The accompanying Notes are an integral part of these interim financial statements Notes to the financial statements for the interim periods ended September 30, 2009 and 2008 and for fiscal year 2008 General Remarks The Company has its headquarters in Berlin and was registered in its present legal form with the Commercial Register on February 6, 2001. The decision for a conversion from a limited liability company (GmbH) to a corporation (AG) was reached at the shareholders' meeting on August 17, 2000. The decision to change the name from TELEFUNKEN SenderSysteme Berlin AG to TRANSRADIO SenderSysteme Berlin AG was reached at the shareholders’ meeting on October 28, 2005 and was registered with the Commercial Register on November 16, 2005. The financial statements have been prepared in accordance with commercial accounting standards and the supplementary provisions of German Stock Corporation Law. Basis and Methods Accounting and Valuation Methods Accounting and valuation methods are mainly aligned to tax regulations wherever permitted by commercial accounting standards. Additions to fixed assets were reported at acquisition cost in accordance with tax regulations. Interest on borrowings was not included. Depreciable fixed assets are written off per schedule using the straight-line method over the expected useful life pro rata temporis on the basis of the highest acceptable rates for tax purposes. Low value items with acquisition or manufacturing costs of not more than € 100.00 are immediately charged to expenditure. Low value items with acquisition or manufacturing costs of more than € 150.00 and up to € 1,000.00 are recorded ascollective items in the commercial balance sheet and written off pursuant to Section 6 (2a) EstG (Income Tax Act) in accordance with tax law provisions. The average cost method has been applied for the valuation of raw materials and supplies. Work in process is valued at direct materials and production costs plus appropriate portions of production overheads on the basis of regular capacity utilization.
